Citation Nr: 0925958	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-24 435A	)	DATE
	)
	) 
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1969 to May 1973.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2005, 
a hearing was held before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the claims 
file.  In March 2007, the Board received additional evidence 
with a waiver of initial RO consideration.  In February 2009, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.

The RO has reopened, and addressed de novo, the claims of 
entitlement to service connection for left knee, right knee 
and low back disabilities.  The question of whether new and 
material evidence has been received to reopen such claims 
must be addressed in the first instance by the Board because 
that matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the issues accordingly.


FINDINGS OF FACT

1.  An October 1993 rating decision denied the Veteran's 
claim of service connection for a left knee disability 
essentially based on findings that the left knee complaints 
shown in service were acute and transitory and resolved with 
treatment, and  that disability residual from a left knee 
injury in service was not shown; the Veteran initiated, but 
did not perfect an appeal in this matter.

2.  Evidence received since the October 1993 rating decision 
includes VA treatment records which show a diagnosis of 
chronic left knee strain; relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a left knee disability; and raises a reasonable possibility 
of substantiating such claim.

3.  An October 1993 rating decision denied the Veteran's 
claims of service connection for right knee and low back 
disabilities essentially based on findings that such 
disabilities were not shown; he initiated, but did not 
perfect, appeals in these matters.

4.  Evidence received since the October 1993 rating decision 
includes VA treatment records which show the Veteran has 
right knee degenerative joint disease (DJD) and lumbar 
spondylosis; relates to unestablished facts necessary to 
substantiate claims of service connection for right knee and 
low back disabilities; and raises a reasonable possibility of 
substantiating such claims.

5.  A chronic disability of either knee was not manifested in 
service; arthritis of the right knee was not manifested in 
the Veteran's first post-service year; and his current 
bilateral knee disabilities are not shown to be related to 
his active service or to any complaints noted therein.

6.  A low back disability was not manifested in service; 
lumbar spondylosis was not manifested in the Veteran's first 
post-service year; and any current low back disability is not 
shown to be related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claims of service connection for left knee, right knee and 
low back disabilities may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

2.  Service connection for a left knee disability, a right 
knee disability, and a low back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

September 2003 and December 2005 letters advised the Veteran 
of the bases for the denial of the underlying claims, and 
advised of what was needed to substantiate the underlying 
claims of service connection.  Furthermore, he was advised of 
the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although the notices were not in full compliance with the 
mandates of the U.S. Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
claims are being reopened, the Veteran is not prejudiced by 
any notice defect on this aspect of the matter.  

While the Veteran did not receive notice regarding disability 
ratings and effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)), neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the Veteran is not prejudiced by this 
notice defect.  

Regarding VA's duty to assist, all records identified by the 
Veteran have been associated with the claims file.  The RO 
arranged for a VA examination to evaluate the Veteran's 
knees.  Furthermore, the Board sought a VHA medical advisory 
opinion regarding the knees.

Regarding the Veteran's low back disability, he was not 
afforded a VA examination.  The Board finds that a VA 
examination (for a diagnosis/nexus opinion) is not necessary.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
explained its interpretation of 38 C.F.R. § 3.159(c)(4).  
This regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The Court noted that the third prong 
of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.  
The diagnosis of the Veteran's low back disability is not in 
dispute.  However, the further factors indicating when a VA 
examination for a nexus opinion is necessary are not shown, 
and even the "low threshold" standard in McLendon is not 
met.  There is no postservice evidence of a low back 
disability until some 25 years after service, and no 
competent evidence suggesting there might be a nexus between 
the back disability and the Veteran's service.  Consequently, 
an examination for a medical nexus opinion is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

New and Material Evidence to Reopen

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claims to reopen were filed after that date 
(in August 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

An October 1993 rating decision denied service connection for 
a left knee disability essentially based on findings that 
left knee complaints in service were acute and transitory and 
resolved with treatment, and that current disability residual 
from a left knee injury in service was not shown.  The 
October 1993 rating decision also denied service connection 
for right knee and low back disabilities essentially based on 
findings that such disabilities were not shown.  The Veteran 
initiated appeals in these matters; however he did not 
perfect the appeals after a statement of the case was issued.  
Consequently, the October 1993 rating decision is final as to 
all three claims.  38 U.S.C.A. § 7105.  

Evidence received since the October 1993 rating decision 
includes VA treatment records which show the Veteran has 
diagnoses of chronic left knee strain, right knee DJD, and 
lumbar spondylosis.  This evidence relates directly to the 
bases for the previous denials of the claims and for purposes 
of reopening is presumed credible and competent.  See, 
Justus, 3 Vet. App. 510 (1992).  As it shows current 
disability, it pertains to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  Hence, the Board finds the 
evidence new and material, warranting reopening of the 
claims. 

De novo review

The Veteran is not prejudiced by the Board's proceeding to de 
novo review upon reopening (without remand to the RO for 
initial de novo review) because the RO's May 2004 and 
December 2005 adjudications in these matters were on a de 
novo basis (and included the development necessary for de 
novo review). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a degree of 
10 percent within a prescribed period of time (one year for 
arthritis) following discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be established for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

Bilateral knee disability:

The Veteran's service treatment records (STRs) show that on 
several occasions he was seen and treated for complaints of 
bilateral knee pain.  An April 1972 record notes a diagnosis 
of chondromalacia.  A June 1972 left knee X-ray found "? 
narrowing of the joint space with sclerosis of medial tibial 
plateau- ? fracture or normal variant."  On service 
separation examination, no knee complaints were noted, and 
the lower extremities were normal on clinical evaluation.

VA treatment records from July 1998 to September 2005 show 
ongoing treatment for bilateral knee complaints.

On January 2004 VA primary care visit, Dr. K. E. S. indicated 
that she reviewed copies of the Veteran's military records 
which showed multiple visits to the Emergency Room and 
orthopedist for knee pain.  She opined that his current 
condition (chronic knee pain) was more likely than not 
related to the injury he presented with while on active duty.

On April 2004 VA examination, the Veteran wore bilateral knee 
braces and carried walking stick.  He indicated that he could 
do no prolonged standing, sitting, or walking.  Physical 
examination revealed painful ranges of motion.  The examiner 
noted a November 2000 MRI of the right knee showed "a tear 
posterior norm of the lateral meniscus with degeneration 
involving the anterior norm of the lateral meniscus, and 
posterior norm of the medial meniscus".  X-rays of the left 
knee in conjunction with the examination were interpreted as 
normal.  The diagnoses were right knee DJD; and chronic left 
knee strain.  The examiner opined:

"I was asked to give [a] medical opinion as to whether 
I thought his current knee condition was related to 
[inservice] injuries, and I must say that I cannot tell 
without resorting to medical speculation."

Pursuant to the Board's request for a VHA advisory medical 
opinion in the matter, a VA specialist in orthopedics 
reviewed the claims file in detail and, in an opinion 
received in April 2009, stated:

"I have extensively reviewed the Veteran's records.  
Based on the factual evidence in the Veteran's service 
treatment records and his post-service treatment and 
evaluation reports, I conclude that it is less likely as 
not (i.e. less than 50 percent probability) that his 
current knee disabilities are related to his knee 
complaints while he was in the Army.  It appears to me 
that when he was in the military he had the usual mild 
symptoms of knee discomfort that might be expected from 
prolonged standing and marching.  There is no evidence 
that such activity leads to chronic knee pain, meniscal 
tears, or degenerative knee disease later in life."

It is not in dispute that the Veteran now has chronic 
bilateral knee disability.  Diagnoses of chronic left knee 
strain and right knee DJD are noted in the record.  Likewise, 
it is not in dispute the Veteran was seen for complaints of 
bilateral knee pain in service.  What he must still show to 
establish service connection for bilateral  knee disability 
is that the current disability is related to the complaints 
in service.

The Veteran's STRs reflect that the complaints in service 
were transitory, and resolved.  There was no further follow-
up in service, and, on service separation examination no knee 
abnormality was found or diagnosed.  Consequently, service 
connection for bilateral knee disabilities on the basis that 
chronic knee disability became manifest in service, and 
persisted, is not warranted.  Furthermore, as there is no 
evidence that arthritis of either knee was manifested in the 
first postservice year, service connection for such pathology 
on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is also not warranted.

The Veteran may still establish service connection for his 
bilateral knee disability if competent (medical) evidence 
relates a current knee disability to injury or complaints in 
service (or otherwise to service).  See 38 C.F.R. § 3.303.

The record includes both medical evidence that tends to 
support the Veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes the January 2004 opinion by primary care VA 
physician, Dr. K. E. S.  Evidence against his claim includes 
the April 2009 VHA opinion.  When evaluating these opinions, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dr. K. E. S.'s opinion states that the Veteran's bilateral 
knee disability was more likely than not related to the 
injury he presented with while on active duty.  While she 
indicated that she reviewed copies of the Veteran's STRs, her 
opinion lacks substantial probative weight as it is not 
accompanied by any explanation of rationale or citation to 
supporting evidence.  It is conclusory in nature.

In contrast the April 2009 VHA expert reviewed the record in 
detail and, citing to the evidentiary record, explained the 
rationale for his opinion, including that usual mild symptoms 
of knee discomfort should be expected from prolonged standing 
and marching; and that there is no evidence that such 
activity leads to chronic knee pain, meniscal tears, or 
degenerative knee disease later in life.  The Board finds 
this opinion the more probative, and persuasive evidence in 
the matter of a nexus between current knee disability and the 
Veteran's service.  See Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  As the Veteran is a layperson, and the question of a 
nexus between current disability and remote 
complaints/findings is a medical one, his own opinion that 
his bilateral knee disability is related to the complaints 
noted in service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against a finding 
that there is a nexus between any disability of either of the 
Veteran's knees and his service, the preponderance of the 
evidence is against these claims.  Accordingly, they must be 
denied.

Low back disability:

The Veteran's STRs show that in January 1970 he was seen for 
complaints of low back pain reported to be of 4 months 
duration; he denied any history of trauma.  Physical 
examination was negative.  He was returned to duty, and no 
follow up is reported.  On service separation examination, no 
low back complaints were noted.  The spine was normal on 
clinical evaluation.

VA records from July 1998 to September 2005 include a July 
1998 report of history and physical examination noting that 
the Veteran reported he was involved in a motor vehicle 
accident two years prior, and that MRIs at the time showed 
cervical and lumbar disc disease.  He reported that he was 
seeing a chiropractor and that was asymptomatic at present.  
A June 2001 record shows painful range of motion and a 
diagnosis of lumbar spondylosis.

It is not in dispute that the Veteran now has a low back 
disability.  Lumbar spondylosis is shown in the record.  
Likewise, it is not in dispute that he was seen on one 
occasion in service for a complaint of low back pain of 
prolonged duration.  What he must still show to establish 
service connection for his current low back disability is 
that such disability is related to the complaint in service.

The Veteran's STRs reflect that his low back complaints in 
service resolved.  There was no follow-up in service; he 
served 3 additional years with no further mention of low back 
complaints.  On service separation examination no low back 
abnormality was noted/diagnosed.  Consequently, service 
connection for a low back disability on the basis that 
chronic low back disability became manifest in service, and 
persisted, is not warranted.  Furthermore, as there is no 
evidence that arthritis of the lumbar spine was manifested in 
the first postservice year, service connection for such 
pathology on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is also not warranted.  

Finally, there is no competent evidence that even suggests 
the Veteran's low back disability might be related to his 
service.  To the extent that postservice medical evidence 
bears on the matter of a nexus between the Veteran's current 
low back disability and his service, it is against the 
Veteran's claim, as it tends to identify a possible 
postservice etiology.  The Veteran's own opinion relating  
his current low back disability to low back complaints and 
strenuous activities in service is not competent evidence.  
He is a layperson, and where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Notably, a lengthy time interval between service and 
the initial postservice clinical notation of a disability for 
which service connection is sought (here nearly 25 years) is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  Without any competent evidence that suggests the 
Veteran's current low back disability might be related to his 
service, the preponderance of the evidence is against this 
claim.  Accordingly, service connection for a low back 
disability must be denied.


ORDER

The appeal to reopen the claims of service connection for 
left knee, right knee and low back disabilities is granted, 
but service connection for such disabilities is denied on de 
novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


